DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-6 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipate by Nam (US 8,430,269).

Referring to claim 4.  Nam discloses a rotor (1; Figure 1) which is rotatably contained in a cassette main body (100; Figure 1) for containing tablets (T) and has a plurality of tablet guide paths (111) for guiding the tablets in the cassette main body (100) to a tablet discharging hole (121a; Figure 2) provided in the cassette main body (100),
wherein a tablet (T) is partitioned from other tablets by a partitioning member (narrow portion of 120 separating tablets contained in portion 110; Figure 2) provided on the upper side of the tablet discharging hole (121a) of the cassette main body (100),
the rotor (1) includes 
a tablet support table (113; Figure 2) for supporting the lowest tablet (bottommost tablet) in the tablet guide path (111), and 
the tablet support table (113; Figure 2) forms a lower end surface of the tablet guide path (111) and rotates together with the rotor (1).

Referring to claim 5.  Nam discloses a tablet dispensing apparatus (Figure 1) wherein the tablet support table (113; Figure 2) has an inclined surface (front curved portion of 113; Figure 8) for supporting the lowest tablet (bottommost tablet) below the partitioning member (narrow portion of 120 separating tablets contained in portion 110; Figure 2) and is formed so that the tablet falls down on the inclined surface and is discharged from the tablet discharging hole (121a; Figure 11).

Referring to claim 6.  Nam discloses a tablet dispensing apparatus (Figure 1) wherein the rotor is contained in a tablet cassette (100; Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama (US 6,394,308) in view of Hardwood (US 5,026,709).

Referring to claim 1.  Yuyama discloses a rotor (4; Figure 4) which is rotatably contained in a cassette main body (1) for containing tablets (T) and has a plurality of tablet guide paths (5) for guiding the tablets in the cassette main body (1) to a tablet discharging hole (8; Figure 4) provided in the cassette main body (1),
wherein a tablet (T) is partitioned from other tablets by a partitioning member (7; Figure 11) provided on the upper side of the tablet discharging hole (8) of the cassette main body (1),
the rotor (4) includes:
a tablet support table (sloped portion as indicated by member 3x; Figure 7) for supporting the lowest tablet (bottommost tablet) in the tablet guide path (5).
Yuyama does not disclose a tablet support table raising and lowering mechanism for raising and lowering the tablet support table.

Harwood discloses a dispenser apparatus (1; Figure 1) wherein a tablet support table raising and lowering mechanism (3) for raising and lowering the tablet support table (article resting perimeter surface of 2; Figure 1), wherein a distance between a partitioning member (6) and the tablet support table (article resting perimeter surface of 2; Figure 1) can be adjusted by the tablet support table raising and lowering mechanism (3).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yuyama to include a tablet support table raising and lowering mechanism for raising and lowering the tablet support table as taught by Harwood because the distance between the partitioning member and the tablet support table can be adjusted by the tablet support table raising and lowering mechanism thus allowing the tablet dispenser to be calibrated to the specific size of the tablets to be dispensed thereby allowing a variety of different sized tablets to be dispensable with the apparatus expanding the usefulness of the dispenser.

Referring to claim 3.  Yuyama discloses a tablet dispensing apparatus (Figure 4) wherein the tablet support table (sloped portion as indicated by member 3x; Figure 7) has an inclined surface (see inclined surface of 3x; Figure 7) for supporting the lowest tablet (bottommost tablet) below the partitioning member (7) and is formed so that the tablet falls down on the inclined surface (see inclined surface of 3x; Figure 7) and is discharged from the tablet discharging hole (8).

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. See modified rejections above, wherein the limitations of claims 4-6 are now cited in view of Nan (US 8,430,269).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651